DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "computer memory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al US Patent 5,464,443.
	Wilson et al discloses a prosthetic device (1), comprising: a sock (7) sized and shaped to situate about a residual limb (5), the sock having a pin (13) located adjacent a distal end of the residual limb; a socket (3) sized and shaped to substantially mate with at least a portion of the residual limb, the sock, and the pin; a damping mechanism (21, 23 and 45) disposed at an interface of the sock and the socket; wherein, in use, a movement force received on the socket is partially transferred to the damping mechanism, thereby causing an alteration in the damping mechanism, the alteration resulting in at least a partial dissipation of the movement force.
	Regarding claim 10, the Examiner interpreted the fluid as the three-dimensional nanoparticle.  In order to overcome this rejection the Applicant’s representative must add structural limitations in order to limit the three-dimensional nanoparticles.
	Regarding claim 14, the damping mechanism comprises an interaction component (fluid inside pouch) and a flexible component (the pouch perse), and wherein the movement force is partially transferred to the interaction component thereby altering the flexible component to at least partially dissipate the movement force.  NOTE: the altering of the flexible component is the deformation of the pouch when the external force is applied to the residual limb.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen US Patent Pub. 2003/0216815A1 in view of Wilson et al US Patent 5,464,443.
	Christensen discloses a prosthetic device (10), comprising: a sock (58) sized and shaped to situate about a residual limb, a socket (50) sized and shaped to substantially mate with at least a portion of the residual limb, the sock, and the pin; a damping mechanism (78, 66) disposed at an interface of the sock and the socket; wherein, in use, a movement force received on the socket is partially transferred to the 
	Regarding claim 10, the Examiner interpreted the electro-rheologic fluid (100) as the three-dimensional nanoparticle.
	Regarding claim 11, the transducer (strain gauge, 112) is the sensor.
	Regarding claims 12-17, paragraph 0039 discloses a control electronics (116), the controller is in communication with the strain gauge and a power source.  The control electronics (116) ‘includes a circuitry to accept only signals that correspond to a predetermined minimum strain or deflection’.  Therefore, the control electronic must inherently have a memory in order to save the acceptable parameters and also must have a processor in order to analyze the signal inputs and determine which signal will be accepted or not.  Additionally, the control electronic is capable of controlling and customizing the feel of the socket.  Therefore, the controller determines the attribute of the movement force and is capable of activating an external force (created by the electrodes), wherein the external force alters a characteristic of the electro-rheologic fluid (100).  See also paragraphs 0040-0043.
	However, Christensen does not disclose a pin connected at the distal end of the sock.  However, it is well known in the art to have socks with or without a pin.
	 Wilson et al teaches a prosthetic device (1), comprising: a sock (7) sized and shaped to situate about a residual limb (5), the sock having a pin (13) located adjacent a distal end of the residual limb; a socket (3) sized and shaped to substantially mate with at least a portion of the residual limb, the sock, and the pin; a damping mechanism (21, 23 and 45) disposed at an interface of the sock and the socket; wherein, in use, a movement force received on the socket is partially transferred to the damping mechanism, thereby causing an alteration in the damping mechanism, the alteration resulting in at least a partial dissipation of the movement force.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        4/22/21